Exhibit 10.31.2

 

AVERY DENNISON CORPORATION

2005 EXECUTIVE VARIABLE DEFERRED RETIREMENT PLAN

 

ARTICLE I - PURPOSE

 

The 2005 Executive Variable Deferred Retirement Plan (“Plan”) is adopted by
Avery Dennison Corporation, a Delaware Corporation (the “Company”), effective as
of December 1, 2004. The Plan provides a deferred compensation plan for
executive employees of the Company and its subsidiaries. The Plan applies to all
Participants and/or Beneficiaries of the Plan and deferrals thereunder
commencing on or after December 1, 2004, as well as any unvested balances as of
November 30, 2004. The Plan is intended to comply, and it is anticipated that
the provisions of the Plan will be amended to comply, with the provisions of
Section 409A of the Internal Revenue Code, as added by the American Jobs
Creation Act of 2004 and any regulations or other written administrative
guidance issued or to be issued thereunder (“Section 409A”).

 

ARTICLE 2 - DEFINITIONS AND CERTAIN PROVISIONS

 

2.1 Administrator.

 

“Administrator” means the administrator appointed by the Committee to handle the
day-to-day administration of the Plan pursuant to Article 9.

 

2.2 Allocation Election Form.

 

“Allocation Election Form” means the form on which a Participant elects the
Declared Rate(s) to be credited as earnings or losses to such Participant’s
Deferral Account.

 

2.3 Annual Base Salary.

 

“Annual Base Salary” means an Eligible Employee’s rate of salary at the time of
deferral, or any other subsequent date as determined by the Administrator in his
discretion. For Eligible Employees, who are sales representatives for the
Company, Annual Base Salary (solely for the purpose of computing the maximum
deferral under Section 4.3) will include any commissions earned by such Eligible
Employee.

 

2.4 Annual Deferral.

 

“Annual Deferral” means the amount of Annual Base Salary and/or Bonus that the
Participant elects to defer for a Plan Year.

 

2.5 Beneficiary.

 

“Beneficiary” means the person or persons or entity designated as such by a
Participant pursuant to Article 8.

 

2.6 Benefit.

 

“Benefit” means a Retirement Benefit, Survivor Benefit, Termination Benefit, or
Disability Benefit or other benefit permitted under Section 409A.

 

2.7 Bonus.

 

“Bonus” means the bonus to which the Participant is entitled under any bonus
plan or incentive program (as determined by the Administrator), including any
annual bonus plan or long-term incentive plan (LTIP).

 

2.8 Change of Control.

 

“Change of Control” means a Change in Control Event as defined in the
regulations or other administrative guidance under Section 409A.

 

2.9 Code.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2.10 Committee.

 

“Committee” means the deferred compensation plan committee appointed to
administer the Plan pursuant to Article 9.

 

 

1



--------------------------------------------------------------------------------

2.11 Declared Rate.

 

“Declared Rate” means the notional rates of return (which may be positive or
negative) of the individual investment options selected by a Participant for
such Deferral Account referred to in Article 6.

 

2.12 Deferral Account.

 

“Deferral Account” means the notional account established for record keeping
purposes for a Participant pursuant to Section 4.4.

 

2.13 Disability Benefit.

 

“Disability Benefit” means the Benefit payable to a Participant in accordance
with Section 7.4 after the Participant has become Disabled.

 

2.14 Disabled.

 

“Disabled” means, in the case of a Participant, that the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering Employees.

 

2.15 Distribution.

 

“Distribution” means any payment to a Participant or Beneficiary according to
the terms of this Plan.

 

2.16 Early Retirement.

 

“Early Retirement” means the termination of a Participant’s employment with the
Company for reasons other than death or disability on or after the Eligible
Employee’s attaining age 55 with fifteen (15) years of service with the Company
and before Normal Retirement.

 

2.17 Eligible Employee.

 

“Eligible Employee” means an Employee who is (i) a member of a select group of
management, or a highly compensated employee who meets the annually indexed
salary requirement determined by the Administrator.

 

2.18 Employee.

 

“Employee” means any person employed by the Company or its subsidiaries.

 

2.19 Employer.

 

“Employer” means the Company and any of its subsidiaries.

 

2.20 Enrollment Period.

 

“Enrollment Period” means the period(s) designated from year to year by the
Administrator for enrollments. An Eligible Employee must submit a Participant
Election Form.

 

2.21 ERISA.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

2.22 Exchange Act.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.23 Key Employee.

 

“Key Employee” has the meaning provided under Section 416(i) of the Code
(without regard to paragraph (5) thereof), except as may be modified pursuant to
Section 409A.

 

2.24 Normal Retirement.

 

“Normal Retirement” means the termination of a Participant’s employment with
Employer for reasons other than death on or after the Participant attains age
62.

 

2.25 Participant.

 

“Participant” means an Eligible Employee who has filed a completed and executed
Participation Election Form with the Administrator, and who is participating in
the Plan in accordance with the provisions of Articles 3 and 4.

 

2



--------------------------------------------------------------------------------

2.26 Participation Election Form.

 

“Participation Election Form” means the written agreement or commitment to make
a deferral submitted by the Participant to the Administrator pursuant to Article
4 of the Plan. The Participant Election Form may take the form of an electronic
communication followed by appropriate confirmation according to procedures
established by the Administrator.

 

2.27 Plan.

 

“Plan” means this 2005 Executive Variable Deferred Retirement Plan, a
non-qualified elective deferred compensation plan, as the same may be amended
from time to time.

 

2.28 Plan Year.

 

“Plan Year” means the year beginning December 1 and ending the following
November 30.

 

2.29 Rabbi Trust.

 

“Rabbi Trust” means the trust described in Section 12.14.

 

2.30 Retirement.

 

“Retirement” shall mean a termination of employment upon Early Retirement or
Normal Retirement, provided that the Participant retires under the Retirement
Plan.

 

2.31 Retirement Benefit.

 

“Retirement Benefit” means the Benefit payable to a Participant when the
Participant has satisfied the requirements for Early Retirement or Normal
Retirement pursuant to Article 7.

 

2.32 Retirement Plan.

 

“Retirement Plan” means the Retirement Plan(s) for the Employees of Avery
Dennison Corporation, as amended from time to time.

 

2.33 Section 409A.

 

“Section 409A” means section 409A of the Code, as added by the American Jobs
Creation Act of 2004, and any regulations and other written administrative
guidance issued from time to time thereunder.

 

2.34 Settlement Date.

 

“Settlement Date” means a date upon which a Benefit payment is due and payable
to a Participant or Beneficiary. This date will be within 90 days of, or as soon
as possible after, the Valuation Date, subject to Section 409A.

 

2.35 Survivor Benefit.

 

“Survivor Benefit” means those Plan Benefits that become payable upon the death
of a Participant pursuant to Section 7.6.

 

2.36 Termination Benefit.

 

“Termination Benefit” means the lump sum amount payable to a Participant who
ceases to be an Employee pursuant to the provisions of Section 7.5.

 

2.37 Termination of Employment.

 

“Termination of Employment” means the cessation of an Eligible Employee’s
employment with the Employer for any reason, whether voluntary or involuntary
other than Retirement, Disability or death.

 

2.38 Valuation Date.

 

“Valuation Date” means the date on which the Deferral Account is valued for
Distribution purposes. This date shall be the last day of the month in which an
event occurs that triggers a Benefit payment.

 

ARTICLE 3 - PARTICIPATION

 

3.1 Participation.

 

The Administrator shall notify Eligible Employees generally not less than 30
days (or such lesser period as may be practicable under the circumstances) prior
to any deadline for filing a Participation Election Form.

 

3



--------------------------------------------------------------------------------

3.2 Participation Election.

 

An Eligible Employee shall become a Participant in the Plan no later than the
first day of the Plan Year coincident with or next following the date the
employee becomes an Eligible Employee, provided such Employee has filed a
Participant Election Form with the Administrator. To be effective, the Eligible
Employee must submit the Participant Election Form during an Enrollment Period
or any other such time as determined by the Administrator.

 

New employees, who are Eligible Employees and who join the Company after the
first day of the Plan Year, may become Participants provided such Employee files
a Participant Election Form with the Administrator within 30 days of employment.

 

3.3 Continuation of Participation.

 

A Participant who has elected to participate in the Plan by submitting a
Participant Election Form shall continue as a Participant in the Plan until the
entire balance of the Participant’s Deferral Account has been distributed to the
Participant. In the event a Participant becomes ineligible to continue
participation in the Plan, but remains an Employee of the Company, the
Participant’s Deferral Account shall be held and administered in accordance with
the Plan until such time as Participant’s Deferred Account is completely
distributed.

 

ARTICLE 4 - PARTICIPANT DEFERRALS

 

4.1 Annual Deferral.

 

On the Participation Election Form, and subject to the restrictions set forth
herein, the Eligible Employee shall designate the amount of Annual Base Salary
and Bonus to be deferred for the following calendar year or such other period as
the Committee may determine, provided that any deferral election shall be made
not later than the last day of the calendar year preceding the calendar year in
which such Annual Base Salary or Bonus are earned; and provided further that any
deferral with respect to a performance-based long-term incentive plan or other
performance-based benefit may be made up to 6 months before the end of the
performance period. For this purpose, the Administrator shall determine whether
a plan or benefit is performance based.

 

4.2 Minimum Deferral.

 

The minimum amount of Annual Deferral that may deferred shall be two (2%)
percent of a Participant’s Annual Base Salary.

 

4.3 Maximum Deferral.

 

The standard maximum amount of Annual Deferral that may be deferred shall be 50%
of an Eligible Employee’s Annual Base Salary and 50% of an Eligible Employee’s
Bonus; provided that, with the approval of the Administrator, officers of the
Company may defer up to 100% of their Annual Base Salary and/or Bonus. The
maximum deferral amount is established at the discretion of the Administrator.

 

4.4 Deferral Accounts.

 

Solely for record keeping purposes, the Company shall maintain a Deferral
Account for each Participant. The amount of a Participant’s Annual Deferral
pursuant to this Article 4 shall be credited by the Employer to the
Participant’s Deferral Account on the date(s) that such Annual Deferral would
otherwise have been paid. The Deferral Account may be credited with Company
contributions pursuant to Article 5. All Distributions will be debited to the
Deferral Account on the Valuation Date.

 

4.5 Interest on Deferral Accounts.

 

The Participant’s Deferral Account shall be credited with a rate of return
(positive or negative) based on the Declared Rate(s) that he elects. The rate of
return (positive or negative) will be credited and compounded daily.

 

4.6 Statement of Accounts.

 

The Administrator shall provide to each Participant periodic statements (not
less than annually) setting forth the Participant’s deferrals, Declared Rate(s)
(credits or debits), distributions and Deferral Account balance.

 

4.7 Errors in Benefit Statement or Distributions.

 

In the event an error is made in a benefit statement, such error shall be
corrected on the next benefit statement following the date such error is
discovered. In event of an error in a Distribution, the Participant’s Deferral
Account shall, immediately upon the discovery of such error, be adjusted to
reflect such under or over payment and, if possible, the next Distribution shall
be adjusted upward or downward to correct such prior error. If the remaining
balance of a Participant’s Deferral Account is

 

4



--------------------------------------------------------------------------------

insufficient to cover an erroneous overpayment, the Company may, at its
discretion, offset other amounts payable to the Participant from the Company
(including but not limited to salary, bonuses, expense reimbursements, severance
benefits or other nonqualified employee benefit arrangements) to recoup the
amount of such overpayment(s).

 

4.8 Valuation of Accounts.

 

The value of a Deferral Account as of any date shall equal the amounts
theretofore credited or debited to such account, plus the interest deemed to be
earned on such account in accordance with this Article 4 through the day
preceding such date.

 

4.9 Vesting.

 

Except with respect to any discretionary credits made by the Company which may
have a separate vesting schedule, the Participant shall be 100% vested at all
times in the Participant’s Deferral Account.

 

ARTICLE 5 – DISCRETIONARY COMPANY CREDITS

 

The Company, in its sole discretion, may credit to selected Participants’
Deferral Accounts a discretionary amount or match in an amount determined by the
Company. These amounts and subsequent earnings are subject to vesting schedules
established by the Administrator.

 

ARTICLE 6 - INVESTMENT OPTIONS

 

6.1 Participant Election of Declared Rates.

 

A Participant may elect on the Allocation Election Form any combination of
Declared Rates in one (1%) percent increments, as long as the total does not
exceed one hundred (100%) percent of the deferrals. A Participant may change the
Declared Rate(s) election once a month by filing a written notice (which may
include an electronic notification) with the Administrator (or to a service
provider designated by the Company, such as Mullin Consulting, which provides
administrative services for the Plan and the Participants), up to the last day
of the month, with such change(s) effective as of the first day of the next
month. Such elections will apply to current deferrals and/or to the remaining
Deferral Account Balance, as indicated by the Participant. The Company may
modify these procedures to provide greater flexibility (e.g., smaller percentage
increments or more frequent reallocations) to Participants. The Company will not
necessarily invest Deferral Account balances in the investment funds represented
by the Declared Rates, even though the actual performance of the investment
fund(s) that is/are chosen to measure specific Declared Rate(s) will determine
the rate of return (positive or negative) on the Participant’s Deferral Account.

 

6.2 Declared Rates.

 

A Participant may select from Declared Rates currently representing twelve (12)
investment funds, which may from time to time be established under the Plan and
the number of which may be expanded by the Committee; it being the intention
that at all times Participants will have at least nine (9) core investment fund
choices comparable in focus, type and quality to those listed on Exhibit A. The
Declared Rates provide a rate of return (positive or negative) that are based on
the actual net performance of the Declared Rate(s) selected by the Participant.
The Declared Rates credited to Participant Deferral Accounts will be the actual
net performance of the Declared Rates, to which will be added a basis point
credit, which credit (when added to the actual net performance of the Declared
Rates) will together be approximately equivalent on average to crediting the
actual gross performance of the Declared Rates less 20 basis points.

 

ARTICLE 7 - BENEFITS

 

7.1 Retirement Benefit.

 

A Participant is eligible for a Retirement Benefit under this Plan upon the
satisfaction of the requirements for Normal Retirement or Early Retirement.

 

7.2 Benefit Election Alternatives.

 

The Retirement Benefit will be paid beginning on the Settlement Date, and in the
manner which the Participant elects no later than twelve months prior to the
originally scheduled commencement of the distribution, consistent with
procedures established by the Company and with the requirements of Section 409A
To the extent required under Section 409A, an election by a Participant to
change the form or timing of an initial or subsequent distribution must defer
the commencement of Retirement Benefits for at least 5 years.

 

To the extent required under Section 409A, payments upon separation from service
of a Key Employee shall be delayed for at least 6 months after separation from
service.

 

5



--------------------------------------------------------------------------------

7.3 Installment Payments.

 

All installment payments will be calculated on an annual basis but paid at such
intervals as may be determined by the Committee, subject to the provisions of
Section 7.2 above, provided that such intervals shall not be less frequent than
quarterly. If a Participant elects to receive his Retirement Benefit in
installment payments, the payments will be based on the Deferral Account balance
at the beginning of the payment period. The payments will be recalculated
annually by dividing the Participant’s current Deferral Account balance as of
the last day of the plan year by the number of remaining years in the payment
period based on the Participant’s retirement payment election. The rate of
return (positive or negative) during any payment year will be credited during
the year on the unpaid Deferral Account balance at the applicable Declared
Rate(s). A retired Participant may continue to change his Declared Rate(s)
pursuant to Section 6.1.

 

7.4 Disability Benefit.

 

If a Participant becomes Disabled, the Participant may request a Disability
Benefit.

 

7.5 Termination Benefit.

 

If a Participant ceases to be an Employee for any reason other than death,
Disability or Normal or Early Retirement, the Employer shall pay to the
Participant in one lump sum an amount (the “Termination Benefit”) equal to the
value of the Deferral Account, subject to the last sentence of Section 7.2
above. The Participant shall be entitled to no further Benefits under this Plan.

 

7.6 Survivor Benefits.

 

(a) Pre-Retirement. If a Participant (prior to having reached age 55 with at
least 15 years of service) dies and has not yet commenced receiving Retirement
Benefit payments, a Survivor Benefit will be paid to his Beneficiary in annual
installments over ten years unless a different payment schedule is required
under Section 409A. If a Participant (after having reached age 55 with at least
15 years of service) dies and has not yet commenced receiving Retirement Benefit
payments, a Survivor Benefit will be paid to his Beneficiary in annual
installments over the period of time previously elected by the deceased
Participant unless a different payment schedule is required under Section 409A.
The aggregate Survivor Benefit will be equal to the Deferral Account balance
plus the Declared Rate(s). The annual Survivor Benefit payments shall be
re-determined each year based upon the value of the Deferral Account at that
time.

 

(b) Post-Retirement. If a Participant dies after reaching age 55 with at least
15 years of service and after payment of Benefits has commenced, his Beneficiary
will be entitled to receive the remainder of the payments not yet paid to the
Participant in accordance with the election of the Participant then in effect
unless a different payment schedule is required under Section 409A.

 

7.7 Change of Control or other Benefit.

 

A Participant may make an irrevocable election at the time of making a deferral
election to take a distribution in the event of a Change of Control prior to the
Participant’s Termination of Employment. A distribution on Change of Control
shall be equal to the total balance of the Deferral Account or Accounts
specified by the Participant including notional earnings credited thereon
through the Valuation Date and shall be paid in the form of a single lump sum
payable no later than the last day of the month following the month in which
such Change of Control occurs, subject to Section 409A.

 

Notwithstanding anything herein to the contrary, the Administrator may provide
for any other distribution of Benefit to the extent permitted by Section 409A.

 

7.8 Valuation Date.

 

Unless otherwise provided by the Administrator, the Valuation Date for
determining Deferral Account balances shall be the last day of the month in
which an event occurs that triggers a Benefit payment.

 

7.9 Settlement Date.

 

Unless otherwise provided by the Administrator, the Settlement Date for Benefit
payments shall be within 90 days or as soon as possible following the Valuation
Date, except as might otherwise be required under Section 409A.

 

ARTICLE 8 - BENEFICIARY DESIGNATION

 

Each Participant and Beneficiary shall have the right, at any time, to designate
any person or persons as Beneficiary or Beneficiaries to whom payment under this
Plan shall be made in the event of death of the Participant or Beneficiary, as
the case

 

6



--------------------------------------------------------------------------------

may be, prior to complete distribution of the Benefits due under the Plan. Each
Beneficiary designation shall become effective only when filed in writing with
the Administrator during the Participant’s or Beneficiary’s lifetime, as the
case may be, on a form prescribed by the Administrator.

 

The filing of a new Beneficiary designation form will cancel and revoke all
Beneficiary designations previously filed. Any finalized divorce or marriage
(other than a common law marriage) of a Participant or Beneficiary, as the case
may be, subsequent to the date of filing of a Beneficiary designation form shall
revoke such designation unless (i) in the case of divorce the previous spouse or
a trust for said previous spouse was not designated as Beneficiary, or (ii) in
the case of marriage the Participant’s new spouse or a trust for said new spouse
had previously been designated as Beneficiary.

 

If a Participant or Beneficiary, as the case may be, fails to designate a
Beneficiary as provided above, or if the Participant’s Beneficiary designation
is revoked by marriage, divorce, or otherwise without execution of a new
Beneficiary designation, or if all designated Beneficiaries predecease the
Participant or Beneficiary, as the case may be, or die prior to complete
distribution of the Participant’s Benefits, then the Administrator shall direct
the distribution of such Benefits to the estate of the Participant or
Beneficiary, as the case may be.

 

ARTICLE 9 - ADMINISTRATION OF THE PLAN

 

A deferred compensation plan committee (“Committee”) consisting of three or more
members shall be appointed by the Company’s Chief Executive Officer to
administer the Plan and establish, adopt, or revise such rules and procedures as
it may deem necessary or advisable for the administration of the Plan and to
interpret the provisions of the Plan, with any such interpretations to be
conclusive. All decisions of the Committee shall be by vote of at least a
majority of its members and shall be final and binding. Members of the Committee
shall be eligible to participate in the Plan while serving as members of the
Committee, but a member of the Committee shall not vote or act upon any matter
that relates solely to such member’s interest in the Plan as a Participant. The
current members of the Committee are the Chief Executive Officer; the Chief
Financial Officer; the Senior Vice President, Human Resources; the Executive
Vice President, General Counsel and Secretary; the Vice President and Treasurer;
the Vice President, Compensation and Benefits; the Vice President, Associate
General Counsel and Assistant Secretary; the Vice President and Controller; the
Manager, Corporate Finance and Investments, and the Director, Financial
Reporting at the Company’s Miller Corporate Center. The Committee has designated
the Vice President, Compensation and Benefits as the Administrator to carry out
the day-to-day administration of the Plan.

 

ARTICLE 10 - AMENDMENT OR TERMINATION OF PLAN

 

The Company, at the direction of its Chief Executive Officer, may amend the
Plan; provided, however, that (i) no such amendment shall be effective to
decrease the Benefits accrued by any Participant or Beneficiary of a deceased
Participant (including, but not limited to, the rate of interest credited to the
Deferral Accounts); (ii) no such amendment shall decrease the minimum number of
Declared Rates set forth in Section 6.2; (iii) Section 7.1 may not be amended;
(iv) the definition of Declared Rate may not be amended; except as allowed in
Article 6, (v) the other substantive provisions of the Plan related to the
calculation of Benefits or the manner or timing of payments to be made under the
Plan shall not be amended so as to prejudice the rights of any Participant or
Beneficiary, and (vi) amendments shall be not be inconsistent with Section 409A.

 

Notwithstanding any terms herein to the contrary, the Company may not terminate
the Plan; provided however that the Company shall not have any obligation to,
but may, in its discretion, allow additional deferrals into this Plan.

 

ARTICLE 11 - MAINTENANCE OF ACCOUNTS

 

The Company shall keep, or cause to be kept, all such books of account, records
and other data as may be necessary or advisable in its judgment for the
administration of this Plan, and to reflect properly the affairs thereof, and to
determine the nature and amount of the interests of the respective Participants
in each Deferral Account.

 

Separate accounts or records for the respective Participants’ Deferred Accounts
shall be maintained for operational and accounting purposes, but no such account
or record shall be considered as creating a lien of any nature whatsoever on or
as segregating any of the assets with respect to the accounts under this Plan
from any other funds or property of the Company.

 

7



--------------------------------------------------------------------------------

ARTICLE 12 - MISCELLANEOUS

 

12.1 Applicable Law.

 

Except to the extent preempted by ERISA, this Plan shall be governed and
construed in accordance with the laws of the State of California applicable to
agreements made and to be performed entirely therein, and applicable substantive
provisions of federal law, including the AJCA.

 

12.2 Captions.

 

The captions of the articles, sections, and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

12.3 Employment Not Guaranteed.

 

Nothing contained in this Plan nor any action taken hereunder, shall be
construed as a contract of employment or as giving any Employee any right to be
retained in the employ of the Company.

 

12.4 Exempt ERISA Plan.

 

The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation Benefits for a select group of management or highly
compensated employees within the meaning of Section 401 of ERISA, and therefore
to be exempt from parts 2,3, and 4 of Title 1 of ERISA.

 

12.5 Limitation.

 

A Participant and the Participant’s Beneficiary shall assume all risks in
connection with the performance of any Declared Rate and any decrease in value
of the Deferral Accounts, and the Company, any of its officers, employees, or
directors, the Committee and the Administrator shall not be liable or
responsible therefor.

 

12.6 Notice.

 

Any notice or filing required or permitted to be given to the Administrator
under the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Employer, directed
to the attention of the Administrator with a copy to the Executive Vice
President, General Counsel and Secretary of the Employer. Such notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or certification.

 

12.7 Obligations to Employer.

 

If a Participant becomes entitled to a Distribution of Benefits under the Plan,
and if at such time the Participant has outstanding any debt, obligation, or
other liability representing an amount owing to the Employer, then the Employer
may offset such amount owed to it against the amount of Benefits otherwise
distributable. Such determination shall be made by the Committee.

 

12.8 Limits on Transfer.

 

Other than by will, the laws of descent and distribution, or legal or judicial
process related to dissolution of marriage, no right title or interest of any
kind in the Plan shall be transferable or assignable by a Participant or the
Participant’s Beneficiary or be subject to alienation, anticipation,
encumbrance, garnishment, attachment, levy, execution or other legal or
equitable process, nor subject to the debts, contracts, alimony, liabilities or
engagements, or torts of any Participant or Participant’s Beneficiary. Any
attempt to alienate, sell, transfer, assign, pledge, garnish, attach or take any
other action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void.

 

12.9 Satisfaction of Claims.

 

Payments to any Participant or Beneficiary in accordance with the provisions of
the Plan shall, to the extent thereof, be in full or partial satisfaction of
claims against the Company for the compensation or other amounts deferred and
relating to the Deferral Account to which the payments relate.

 

12.10 Unfunded Status of Plan; Creation of Trusts.

 

The Plan is intended to constitute an “unfunded” plan for deferred compensation
and Participants shall rely solely on the unsecured promise of the Company for
payment hereunder. With respect to any payment not yet made to a Participant
under the Plan, nothing contained in the Plan shall give a Participant any
rights that are greater than those of a general unsecured creditor of the
Company. Consistent with the provisions of this Section 12.10, the Company has
established the Trust referred to in Section 12.14 and may establish other
similar trusts, or make other arrangements to meet the Company’s obligations
under the Plan, which trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan.

 

8



--------------------------------------------------------------------------------

12.11 Compliance.

 

The Plan, in form and operation, is intended to comply with Section 409A. To the
extent that the terms of the Plan are inconsistent with Section 409A, then the
terms of the Plan will be automatically deemed to be amended and construed so as
to be in compliance.

 

12.12 Tax Withholding.

 

The Participant or Beneficiary shall make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements and Social Security or other employee tax requirements applicable
to the crediting and payment of Benefits under the Plan. If no other
arrangements are made, the Company shall have the right to deduct from amounts
otherwise credited or payable in settlement of a Deferral Account any sums that
federal, state, local or foreign tax law requires to be withheld with respect to
such credit or payment.

 

12.13 Participant Cooperation.

 

Each Participant shall cooperate with the Employer by furnishing any and all
information requested by the Employer in order to facilitate the payment of
Benefits hereunder, taking such physical examinations as the Employer may deem
necessary and taking such other relevant action as may be requested by the
Employer. If a Participant refuses so to cooperate, the Employer shall have no
further obligation to the Participant under the Plan, other than payment to such
Participant of the cumulative deferrals theretofore made pursuant to this Plan.
If a Participant commits suicide during the two (2) year period beginning on the
first day on which he participates in the Plan or if the Participant makes any
material misstatement of information or nondisclosure of medical history, then
no Benefits will be payable hereunder to such Participant of the deferrals
theretofore made pursuant to this Plan, provided, that in the Employer’s sole
discretion, Benefits may be payable in an amount reduced to compensate the
Employer for any loss, cost, damage or expense suffered or incurred by the
Employer as a result in any way of any such action, misstatement or
nondisclosure.

 

12.14 Unsecured General Creditor.

 

The Company has established the Avery Dennison Corporation Executive
Compensation Trust (“Rabbi Trust”). The assets of the Rabbi Trust shall be
subject to the claims of the Company’s creditors. To the extent any Benefits
provided under the Plan are actually paid from the Rabbi Trust, the Employer
shall have no further obligation with respect thereto, but to the extent not so
paid, such Benefits shall remain the obligation of, and shall be paid by, the
Employer. Participants and their Beneficiaries, heirs, successors, and assigns
shall have no legal or equitable rights, interest, or claims in or to any
specific property or assets of Employer, nor shall they be beneficiaries of, or
have any rights, claims, or interests in any life insurance policies, annuity
contracts, or the proceeds therefrom owned or which may be acquired by Employer
(“Policies”). Apart from the Rabbi Trust, such Policies or other assets of
Employer shall not be held under any trust for the Benefit of Participants,
their Beneficiaries, heirs, successors, or assigns, or held in any way as
collateral security for the fulfilling of the obligations of Employer under this
Plan. Any and all of the Employer’s assets and Policies shall be, and remain,
the general, un-pledged, unrestricted assets of Employer. Employer’s obligations
under the Plan shall be merely an unfunded and unsecured promise of Employer to
pay money in the future.

 

12.15 Waiver of Stay, Extension and Usury Laws.

 

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law or any usury law or other
law that would prohibit or forgive the Company from paying all or any portion of
the Benefits due hereunder, wherever such laws may be enacted, now or at any
time hereafter in force, or which may affect the administration or performance
of this Plan; and (to the extent that it may lawfully do so) the Company hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the realization of any Benefits to which the
Participants hereunder are entitled, but will suffer and permit the realization
of all such Benefits as though no such law had been enacted. The provisions of
this Section 12.15 are not intended, however, to prevent compliance of the Plan
with the provisions of Section 409A.

 

12.16 Status.

 

The establishment and maintenance of, or allocations and credits to, the
Deferral Accounts of any Participant shall not vest in any Participant any
right, title or interest in and to any Plan assets or Benefits except at the
time or times and upon the terms and conditions and to the extent expressly set
forth in the Plan and in accordance with the terms of the Rabbi Trust.

 

9



--------------------------------------------------------------------------------

12.17 Validity.

 

In the event any provision of this Plan is held invalid, void, or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this Plan.

 

12.18 Waiver of Breach.

 

The waiver by any party of any breach of any provision of the Plan by any other
party shall not operate or be construed as a waiver of any subsequent breach.

 

12.19 Gender, Singular & Plural.

 

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, or neuter, as the identity of the person or persons may
require. As the context may require, the singular may be read as the plural and
the plural as the singular.

 

ARTICLE 13 - EFFECTIVE DATE

 

The effective date of this Plan is December 1, 2004

 

 

10



--------------------------------------------------------------------------------

EXHIBIT A

 

EVDRP DECLARED RATES

 

Pacific Select Fund

--------------------------------------------------------------------------------

  

Fund Manager

--------------------------------------------------------------------------------

Money Market

   Pacific Life

Managed Bond

   Pacific Investment Management Company (PIMCO)

Equity Index

   Mercury Advisors

International Equity

   Brandes Investment Partners, L.P.

Growth LT

   Janus Capital Corporation

Small-Cap Index

   Mercury Advisors

Large-Cap Value

   Salomon Brothers

Diversified Research

   Capital Guardian

Emerging Markets

   Oppenheimer

Fixed Account

   N/A – not a managed fund

Capital Appreciation

   Frontier

Core Growth

   Turner Investment Partners

 

11